                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:17-CR-123-TAV-DCP
                                               )
JOSEPH ANDREW MALOTTE,                         )
                                               )
              Defendant.                       )


                           FINAL ORDER OF FORFEITURE

       On November 7, 2017, an Indictment [Doc. 1] was filed charging the defendant

JOSEPH ANDREW MALOTTE in Count Two with knowingly possessing material

which contains images of child pornography which had been mailed, shipped and

transported in interstate and foreign commerce by any means, including by computer, in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2), among other charges.

       In the forfeiture allegations of the Indictment in the above-styled case, the United

States sought forfeiture of the interest of the defendant, pursuant to 18 U.S.C. § 2253, in

any visual depiction containing child pornography; in any property, real or personal,

constituting or traceable to gross profits or other proceeds obtained from the offenses; and

any property used or intended to be used to commit or promote the commission of any

offense, as alleged in the Indictment.

       On March 2, 2018, a Plea Agreement [Doc. 14] was filed, wherein defendant agreed

to plead guilty to Count Two of the Indictment and pursuant to 18 U.S.C. § 2253 agreed to

forfeit his interest in any and all assets and property, or portions thereof, which are in the
possession or control of the defendant or the defendant's nominees that were used and

intended to be used in any manner or part to commit and to facilitate the commission of a

violation of 18 U.S.C. § 2252A(a)(5)(B), and/or any and all assets and property, or portions

thereof, subject to forfeiture as proceeds of the defendant's criminal activities which are in

the possession or control of the defendant or the defendant's nominees. Further, defendant

agreed to the forfeiture of the properties as set forth in the Indictment.

       Based upon defendant’s guilty plea, this Court entered an Agreed Preliminary Order

of Forfeiture on April 5, 2018 [Doc. 19] forfeiting to the United States, pursuant to 18

U.S.C. § 2253, the defendant’s interest in the properties as referenced in the Agreed

Preliminary Order of Forfeiture.

       Pursuant to 21 U.S.C. § 853, as incorporated by 18 U.S.C. § 2253(b), and the Agreed

Preliminary Order of Forfeiture, notice of forfeiture as to the properties described below

was published on an official Government internet site (www.forfeiture.gov) for at least 30

consecutive days, beginning on May 8, 2018 and ending on June 6, 2018. A Declaration

of Publication [Doc. 21] was filed with the Clerk of this Court on June 13, 2018. Further,

all known potential claimants in the referenced case were served with written notice of the

forfeiture of the properties described below. A Notice of Filing Return of Service [Doc.

25] was filed with the Clerk of this Court on September 24, 2018. The Notice of Forfeiture

advised that any person, other than the defendant, having or claiming a legal interest in the

properties described below, were required to file a petition with the Court within sixty (60)

days of the first date of publication of this Notice on the official Government internet

                                               2
website, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, and 21 U.S.C.

§ 853(n)(2). The notice further provided that the petition be filed with the Clerk of the

Court. It further required the petition to be signed by the petitioner under penalty of

perjury, and set forth the nature and extent of the petitioner’s right, title or interest in the

properties and any additional facts supporting the petitioner’s claim and the relief sought.

          No person, corporation or entity has filed a claim to the properties described herein.

          Defendant JOSEPH ANDREW MALOTTE was sentenced on November 30, 2018,

and this Court entered a Judgment [Doc. 36] against the defendant on December 3, 2018.

The Judgment states the defendant shall forfeit his interest in the property as set forth in

the Agreed Preliminary Order of Forfeiture [Doc. 19] entered April 5, 2018. The fourteen-

day period in which to file a notice of appeal has expired and no notice has been filed.

          Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that:

          1.     The following properties are hereby forfeited to the United States for

disposition, pursuant to 18 U.S.C. § 2253 and Rule 32.2(b) of the Federal Rules of Criminal

Procedure and all right, title and interest in the properties are hereby vested in the United

States:

                 a.     Toshiba Satellite C55DT laptop computer, Serial Number

                        1G057011C;

                 b.     Toshiba Satellite L655 laptop computer, Serial Number

                        6A180489W; and

                 c.     Toshiba External Hard Drive.

                                                3
       2.     That the United States Department of Homeland Security, or its designated

representative, shall dispose of the forfeited properties according to law.

       3.     The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2(e) of the Federal Rules of Criminal Procedure.

       ENTER:


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE


Submitted by:

J. DOUGLAS OVERBEY
United States Attorney


By:    s/Bart Slabbekorn
       BART SLABBEKORN
       Assistant United States Attorney




                                              4
